Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The following action is in response to 01/25/2022 request for continuing examination. 
* Previously *
Claims 1,9,15 were amended by Applicant with the amendment dated 01/25/2022
Effectively corrected the prior 112(b) rejection with amendment suggested by Examiner. 
Claims 1, 2, 4-8 have been amended by Examiner Amendment.
Claims 9-16 have been canceled by Examiner amendment.
Claims 17-24 have been added by Examiner amendment.   
Claims 1-8 and 17-24 will now be pending and allowed as follows. 
Interview Summary
	Examiner thanks Applicant representative for collaboration and expediency in expediting prosecution. During the interview Examiner and Applicant Representative discussed several features of the invention. Such discussed features have been incorporated in the current Examiner amendment resulting in withdrawal of the 35 USC 101 rejection and thus the allowance of all claims.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney on record Timothy R. Baumann, Reg.# 40502 placed 07/07/2022. 	Examiner takes this opportunity to thank Applicant Representative for his cooperation, experience and expediency throughout the prosecution.  
In the latest listings of the claims dated 01/25/2022, 
	- Please amend Claims 1, 2, 4-8 as follows.
	- Please cancel Claims 9-16 as follows.
	- Please add Claims 17-24 as follows.   
1. (Currently amended) A system for determining effectiveness of feature changes made within 	a store, the system comprising:
	
	
	
	a computer network coupled to a test store, a plurality of s;
	at least one data storage device coupled to the computer network and holding a plurality of data sets, each data set associated with each of the plurality of stores, each store identified by a store identifier, and each store represented by time series data related to a specified variable, in a specified period of time;  
	a dashboard display coupled to the computer network and configured to receive as input a feature : a change in product price, product location, product- related service [[or]] and product availability, and wherein the dashboard display is further configured to display results of the test; and
	a computing device coupled to the computer network and equipped with a memory and multiple processors to allowbe executed on the multiple processors, the computing device communicatively coupled to the data storage device, and the dashboard display, wherein the testing module is further executed by the multiple processors for:
	receiving, via the computer network, data associated with the store identifier for the test store and data associated with the plurality of stores;
	 transforming the time series data into respective feature vectors of the test store and the plurality of stores to be compared based on boundary conditions; 
	defining a Dynamic Time Warping (DTW) function according to at least a warping condition and the boundary conditions; 
	providing a computing kernel for the Dynamic Time Warping (DTW) function, in a programming language that rapidly performs alignment computations to allow cross-distance matrices to fit the memory, wherein performing the alignment computations comprises aligning two of a plurality of sequences of the respective feature vectors by iteratively warping a time axis, according to the warping condition, until an optimal match between the two sequences is found; 
	identifying, among the alignment computations, a best alignment between the two sequences by finding a path through a grid of the two sequences that minimizes a sum of distances between respective individual elements of the two sequences along the path; 
	identifying the Dynamic Time Warping (DTW) function, and using the data associated with the test store identifier to rank a similarity of s to the test store, wherein the control stores have comparable measurement values and follow a similar trend over a period of analysis as the test store based on a result of the Dynamic Time Warping (DTW);
	receiving via the computer network at least one result from testing out the feature in the test store after the s are identified;
	wherein the testing out of the feature is accomplished within the test store by at least one of: the changing of the product price of a selected product in the test store, the changing of the product location of the selected product within the test store, the changing of the product-related service at the test store, [[or]] and the changing of the product availability of the selected product within the test store;
	determining s; and
	displaying, via the dashboard display, [[a]] the at least one result of determining whether the change made in the test store is statistically significant;
	wherein the feature is selectively implemented at [[determining that the change made in the test store is statistically significant.

2. (Currently amended) The system of claim 1, wherein the testing module, when executed by the computing device, is further configured to generate scenarios and at least one comparison between scenario information.  

3. (Previously presented) The system of claim 2 wherein the dashboard display is configured to display the scenario information.  

4. (Currently amended) The system of claim 2, wherein the scenarios are performed using historical orders made during [[a]] the specified time period. 
 
5. (Currently amended) The system of claim 1, wherein the dashboard display is further configured to display details regarding a lift of the test store and a distribution of the 

6. (Currently amended) The system of claim 1, further comprising a machine learning module executed by the computing device 
	segregate the 
	segregate the evaluate 
	change the predefined factors and re-segregate the 
 
7. (Currently amended) The system of claim 1, wherein the testing module is executed by the computing device, to:  
	process the data associated with the plurality of stores using a time series clustering algorithm which segregates the plurality of stores into various clusters; and 
	use the processed data as criteria to generate the 
 
8. (Currently amended) The system of claim 1 wherein the at least one result of the feature for the test store is evaluated based on at least one of: sales data, footfalls [[or]] and wait time.

9. (Canceled)
10. (Canceled)
11. (Canceled)
12. (Canceled)
13. (Canceled)
14. (Canceled)
15. (Canceled)
16. (Canceled)

17. (New) A computer implemented method for determining effectiveness of feature changes made within a store, the method comprising:
	storing, by at least one data storage device, a plurality of data sets, each data set associated with each of a plurality of stores, each store identified by a store identifier, and each store represented by time series data related to a specified variable, in a specified period of time;  
	receiving, at a dashboard display, input of a feature and one of the store identifiers to identify a test store in which to test the feature, the feature including at least one of: a change in product price, product location, product- related service and product availability, and wherein the dashboard display is further configured to display results of the test; 
	executing, by a computing device equipped with a memory and multiple processors, a testing module, to form, by the multiple processors, a virtual machine for allowing the test module to be executed on the multiple processors; 
	receiving, via a computer network, data associated with the store identifier for the test store and data associated with the plurality of stores;
	 transforming, by the multiple processors, the time series data into respective feature vectors of the test store and the plurality of stores to be compared based on boundary conditions; 
	defining, by the multiple processors, a Dynamic Time Warping (DTW) function according to at least a warping condition and the boundary conditions; 
	providing, by the multiple processors, a computing kernel for the Dynamic Time Warping (DTW) function, in a programming language that rapidly performs alignment computations to allow cross-distance matrices to fit the memory, wherein performing the alignment computations comprises aligning two of a plurality of sequences of the respective feature vectors by iteratively warping a time axis, according to the warping condition, until an optimal match between the two sequences is found; 
	identifying, among the alignment computations, a best alignment between the two sequences by finding a path through a grid of the two sequences that minimizes a sum of distances between respective individual elements of the two sequences along the path; 
	identifying, by the multiple processors, control stores from the plurality of stores for the test store identifier using the Dynamic Time Warping (DTW) function, and using the data associated with the test store identifier to rank a similarity of the control stores to the test store, wherein the control stores have comparable measurement values and follow a similar trend over a period of analysis as the test store based on a result of the Dynamic Time Warping (DTW);
	receiving via the computer network at least one result from testing out the feature in the test store after the control stores are identified;
	wherein the testing out of the feature is accomplished within the test store by at least one of: the changing of the product price of a selected product in the test store, the changing of the product location of the selected product within the test store, the changing of the product-related service at the test store, and the changing of the product availability of the selected product within the test store;
	determining, by the multiple processors, the at least one result of testing the feature in the test store is a change that is statistically significant from a related feature in the control stores; and
	displaying, via the dashboard display, the at least one result of determining whether the change made in the test store is statistically significant;
	wherein the feature is selectively implemented at one of the plurality of the stores based upon determining that the change made in the test store is statistically significant.
18. (New) The method of claim 17, further comprising: 
	executing, by the computing device, the testing module to generate scenarios and at least one comparison between scenario information.  

19. (New) The method of claim 18, further comprising:
	displaying, by the dashboard display, the scenario information.  

20. (New) The method of claim 18, further comprising:
	performing, by the multiple processors, the scenarios using historical orders made during the specified time period.  

21. (New) The method of claim 17, further comprising 
	displaying, by the dashboard display, details regarding a lift of the test store and a distribution of the control stores according to the lift.  

22. (New) The method of claim 17, further comprising: 
	segregating, by a machine learning module executed by the computing device, the control stores into similar clusters based on predefined factors; 
	segregating, by a machine learning module executed by the computing device, the control stores by a time series clustering algorithm to continuously evaluate each control store and then decide which cluster a control store falls into; and 
	change the predefined factors and re-segregate the control stores.  

23. (New) The method of claim 17, further comprising:  
	processing, by the testing module executed by the computing device, the data associated with the plurality of stores using a time series clustering algorithm which segregates the plurality of stores into various clusters; and 
	using, by the testing module executed by the computing device, the processed data as criteria to generate the control stores for the test store.  

24. (New) The method of claim 17 wherein the at least one result of the feature for the test store is evaluated based on at least one of: sales data, footfalls and wait time.

Reasons for allowance
- I. Reasons for Subject Matter Eligibility -
Final Act 11/01/2021 p.2-p.4 ¶3, and p.15 ¶3-p.16 ¶3 found that the claims recite, set forth or describe the abstract idea. Yet, the current Examiner amendment that resulted from the productive Interview conducted with Applicant on 07/07/2022, now requires close scrutiny as whether it renders the claims patent eligible. Specifically, the Examiner amendment was presented in an effort to advance prosecution as instructed by MPEP 2106.04 and corroborated by previous “October 2019 Patent Eligibility Guidance Update (October 2019 Update)” p.13 ¶3: “During examination, the examiner should analyze the improvements consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement”. 
	Here, while the claims recite abstract “feature changes made within a store” such as “changing” “product price of selected product in the test store”, “changing” “product location of the selected product within the test store”, “changing of the product-related service at the test store, and the changing of the product availability of the selected product within the test store” [Step 2A prong1] the claims also recite powerful non-abstract additional elements such as: “test module executed” to “form a virtual machine execut[ed] to “allow a test module to be executed on the multiple processors” and  “receiving, via the computer network, data associated with the store identifier for the test store and data associated with the plurality of stores”; “transforming the time series data into respective feature vectors of the test store and the plurality of stores to be compared based on boundary conditions”, “defining a Dynamic Time Warping (DTW) function according to at least a warping condition and the boundary conditions”; “providing a computing kernel for the Dynamic Time Warping (DTW) function, in a programming language that rapidly performs alignment computations to allow cross-distance matrices to fit the memory, wherein performing the alignment computations comprises aligning two of a plurality of sequences of the respective feature vectors by iteratively warping a time axis, according to the warping condition, until an optimal match between the two sequences is found”, “identifying, among the alignment computations, a best alignment between the two sequences by finding a path through a grid of the two sequences that minimizes a sum of distances between respective individual elements of the two sequences along the path” and “identifying control stores from the plurality of stores for the test store identifier using the Dynamic Time Warping (DTW) function, and using the data associated with the test store identifier to rank a similarity of the control stores to the test store, wherein the control stores have comparable measurement values and follow a similar trend over a period of analysis as the test store based on a result of the Dynamic Time Warping (DTW)”; “determining that the change made in the test store is statistically significant”.
	Such additional, computer-based elements, do not fall within the definition and examples of “Certain methods of organizing human activities” as provided by MPEP 2106.04(a)(2) II, nor can they be practically implemented using “Mental processes” as per MPEP 2106.04(a)(2) III and “Mathematical Concepts” as per MPEP 2106.04(a)(2) III, since independent Claims 1, 17 require, a “test module” “executed” to “form” “a virtual machine” “execut[ed]” to “allow a test module to be executed on the multiple processors” and also require specific “programming language that rapidly performs alignment computations to allow cross-distance matrices to fit the memory”. 
	Rather such additional, computer-based elements, integrate the abstract “feature changes (i.e. “change” in “price, product location and availability”) into a practical application [Step 2A prong two]. 
	For example, MPEP 2106.05(a)(II) explains that incorporation of rules can qualify as a technological improvement which would integrate any alleged abstract idea into a practical application (Step 2A prong two) or provide significantly more (Step 2B per). 	
Here, similar to the incorporation of rules exemplified by MPEP 2106.05(a)(II), the current independent Claims 1,17 do similarly incorporate rules by “transforming the time series data into respective feature vectors of the test store and the plurality of stores to be compared based on boundary conditions”; “defining a Dynamic Time Warping (DTW) function according to at least a warping condition and the boundary conditions”; further read in light of the Original Specification ¶ [0024] to prevent short sequences matching long sequences, among a plurality of sequences, and, to optimize the very large and long sequences for the number of possible paths through the grid. Moreover, the claims also require “a computing kernel for the Dynamic Time Warping (DTW) function, in a programming language that rapidly performs alignment computations to allow cross-distance matrices to fit the memory, wherein performing the alignment computations comprises aligning two of a plurality of sequences of the respective feature vectors by iteratively warping a time axis, according to the warping condition, until an optimal match between the two sequences is found”. Also, analogous to the eligible computerized rules of MPEP 2106.05(a)(II), the current rules are not arbitrary but highly selective as further evidenced by “identifying, among the alignment computations, a best alignment between the two sequences by finding a path through a grid of the two sequences that minimizes a sum of distances between respective individual elements of the two sequences along the path”; “identifying control stores from the plurality of stores for the test store identifier using the Dynamic Time Warping (DTW) function”. Therefore here, the incorporation of the current rules does constitute, under MPEP 2106.05(a)(II), an example of technological improvement capable to integrate the abstract idea into a practical application [Step 2A prong two] or to provide significantly more [Step 2B]. 
Examiner also investigates the impact of the additional elements on the abstract idea according to MPEP 2106.05(b), which states that one important clue as to whether the claims recite a particular machine is the degree to which the machine in the claim can be specifically identified (not any and all machines). Here, the current claims provide such requisite degree of particularity by requiring “executing, by a computing device equipped with a memory and multiple processors, a testing module, to form, by the multiple processors, a virtual machine for allowing the test module to be executed on the multiple processors”; “providing, by the multiple processors, a computing kernel for the Dynamic Time Warping (DTW) function, in a programming language that rapidly performs alignment computations to allow cross-distance matrices to fit the memory, wherein performing the alignment computations comprises aligning two of a plurality of sequences of the respective feature vectors by iteratively warping a time axis, according to the warping condition, until an optimal match between the two sequences is found”. 
	It is then reasoned that such additional elements would once again provide legal evidence for integrating the abstract idea into a practical application [Step 2A prong two] or providing significantly more [Step 2B]. Also, 
Examiner tests the impact of the additional elements in light of MPEP 2106.05(e) and finds that the combination of testing module execution to form a virtual machine in concert with “transforming, by the multiple processors, the time series data into respective feature vectors of the test store and the plurality of stores to be compared based on boundary conditions; defining, by the multiple processors, a Dynamic Time Warping (DTW) function according to at least a warping condition and the boundary conditions; 
providing, by the multiple processors, a computing kernel for the Dynamic Time Warping (DTW) function, in a programming language that rapidly performs alignment computations to allow cross-distance matrices to fit the memory, wherein performing the alignment computations comprises aligning two of a plurality of sequences of the respective feature vectors by iteratively warping a time axis, according to the warping condition, until an optimal match between the two sequences is found; identifying, among the alignment computations, a best alignment between the two sequences by finding a path through a grid of the two sequences that minimizes a sum of distances between respective individual elements of the two sequences along the path; identifying, by the multiple processors, control stores from the plurality of stores for the test store identifier using the Dynamic Time Warping (DTW) function, and using the data associated with the test store identifier to rank a similarity of the control stores to the test store, wherein the control stores have comparable measurement values and follow a similar trend over a period of analysis as the test store based on a result of the Dynamic Time Warping (DTW)”; would qualify as a combination of meaningful limitations, akin to details of a particular machine learning algorithm, to apply of the above identified abstract idea in a meaningful, way beyond generally linking the use of judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
	In conclusion when tested per the combination of MPEP 2106.05 (a), (b), (e), the additional elements recited above at independent Claims 1, 17, do integrate together the above identified abstract exception into a practical application [per Step 2A prong two], or at a minimum provide significantly more [Step 2B]. Thus, independent Claim 1,17 and by dependency, their respective dependent Claims 2-8, 18-24 are believed to be eligible.  


Reasons for Allowance
- II. Reasons for overcoming the prior art -
Claims 1, 17 have overcome the prior art, with the following being the Examiner’s statement of reasons for overcoming the prior art.  The closest prior art is
	* Ganti US 20200273052 A1 teaching at ¶ [0070], machine learning of discriminating sequence patterns between customer journeys by comparing multiple discrimination sequence pattern models using one or more various distance algorithms, such as, for example, dynamic time warping ("DTW") with Ganti  ¶ [0017] last sentence further defining a customer journey to also include: step(s) or sequence(s) that customers experience, perform, or consider while in engaging with a selected entity (e.g., purchasing or reviewing a product in an online experience, retail experience, or a service, or any combination). Yet, Ganti is focused on the customer at micro level and not on the stores at macro level. Thus, neither Ganti, nor any other prior art teaches or suggest either alone or together with adequate rationales, the combination of  
	- “determining, by the multiple processors, the at least one result of testing the feature in the test store is a change that is statistically significant from a related feature in the control stores” by previously “executing, by a computing device equipped with a memory and multiple processors, a testing module, to form, by the multiple processors, a virtual machine for allowing the test module to be executed on the multiple processors”; “receiving, via a computer network, data associated with the store identifier for the test store and data associated with the plurality of stores”; “transforming, by the multiple processors, the time series data into respective feature vectors of the test store and the plurality of stores to be compared based on boundary conditions”; “defining, by the multiple processors, a Dynamic Time Warping (DTW) function according to at least a warping condition and the boundary conditions”; “providing, by the multiple processors, a computing kernel for the Dynamic Time Warping (DTW) function, in a programming language that rapidly performs alignment computations to allow cross-distance matrices to fit the memory, wherein performing the alignment computations comprises aligning two of a plurality of sequences of the respective feature vectors by iteratively warping a time axis, according to the warping condition, until an optimal match between the two sequences is found”; “identifying, among the alignment computations, a best alignment between the two sequences by finding a path through a grid of the two sequences that minimizes a sum of distances between respective individual elements of the two sequences along the path”; “identifying, by the multiple processors, control stores from the plurality of stores for the test store identifier using the Dynamic Time Warping (DTW) function, and using the data associated with the test store identifier to rank a similarity of the control stores to the test store, wherein the control stores have comparable measurement values and follow a similar trend over a period of analysis as the test store based on a result of the Dynamic Time Warping (DTW)”; “receiving via the computer network at least one result from testing out the feature in the test store after the control stores are identified” as now recited at independent Claim 17 and similarly recited at the now amended sister independent Claim 1. 
Claim 2-8 are dependent and overcome the prior art by dependency to parent independent Claim 1.
Claim 18-24 are dependent and overcome the prior art by dependency to parent independent Claim 17.
-------------------------------------------------------------------------------------------------------------------------------
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* EP 3336640 A1 teaching a method for predicting faults 
	* WO 2019013743 A1 teaching Generating recommendations based on predicted activity external to a first region 
	* Pattnaik et al, How Predictive Analytics is Changing the Retail Industry, 2016
* US 9336493 B2 Systems and methods for clustering time series data based                       on forecast distributions, teaching at column 4 lines 28-47: “consider retail sales data for two stores. In the example shown in Fig. 2, the forecast of sales increment from the two stores is the same (i.e., the predicted mean is Zero), but their standard deviations are different. In this situ ation, without considering the forecast distribution, the two stores would likely be clustered into the same segment and may thus be assigned the same sales price policy for the next week. In contrast, the example illustrated in FIG.3 shows two different forecasts, one with a Zero forecast and the other with a forecast of 50 (mean=50), but their standard deviations are the same (STD-75). If we just consider the predicted mean, the two stores in the example of FIG.3 may be classified into different segments. However, based on Kullback-Leibler divergence, the stores in FIG.3 (K-L distance=0.22) are much closer to each other in sales increment forecasting than the two stores in the example of FIG. 2 (K-L distance=1.78). That is, based on the Kullback-Leibler divergence, the two stores in FIG. 2 are less likely to be clustered into the same segment than the two stores in FIG.3, even though the forecast values for the two stores in Fig. 2 are the same”. Also column 7 lines 8-14: Fig. 19 is a flow diagram of an example method 1400 for clustering time series databased on forecast distributions. At 1410, time series data is received relating to one or more aspects of a physical process, such as time series data relating to inventory items, time series data relating to sales, and/or other Suitable types of time series data.
* US 20200294067 A1 Time series clustering analysis for forecasting demand
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624A 
July 13th, 2024